Fourth Court of Appeals
                                San Antonio, Texas
                                    September 23, 2015

                                   No. 04-15-00482-CV

                               IN RE Esperanza HUGHES,

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 15-03-54382-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to November 30, 2015.




                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court